El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte inferior, después de celebrado un juicio sobre los méritos, declaró sin lugar la demanda de indemnización de daños y perjuicios fundada en los siguientes hechos que fueron declarados probados, a saber:
“El demandado venía con su familia por la carretera Central,, desde Río Piedras a San Juan, en el automóvil No. 3390, guiado porr José Merced Aponte, a quien había sido expedida licencia de apren-dizaje, y actuaba como empleado del demandado. Al llegar a la pa-rada 21, en Santurce, el niño Neftalí Castro, hijo del demandante, salió corriendo desde el lado Norte de la Carretera hacia el opuesto, en momentos en que se aproximaba al misino sitio el automóvil, cho-cando el niño con el vehículo por la parte lateral derecha del mismo. La lesión sufrida por Neftalí Castro a consecuencia del choque re-cibióla en la parte superior anterior de la pierna derecha; no pre-sentó su cuerpo, al ser más tarde examinado, otro golpe ni herida; lo cual indica que hubo aquél de ser producido necesariamente mien-tras el niño corría y levantaba dicha pierna. No fué pisado bajo las ruedas, ni le pasó el carro sobre su cuerpo. La violencia de la colisión le hizo caer hacia un lado y le produjo un “shock” del cual no pudo sobrevivir. Este “shock” se comprobó por la ausencia de sangre en la herida.
“Estamos convencidos de que el accidente fué inevitable, dadas las circunstancias, y de que no hubo prueba alguna de negligencia *818por parte del chauffeur del demandado. Se trata de un hecho casual, desgraciado, cuyo cansante principal fué el propio niño que trató, imprudentemente, de atravesar corriendo la carretera en los momentos en que transitaba el automóvil, por su derecha y a velo-cidad regular. El niño fallecido trató de cruzar la carretera si-guiendo a un campanero que momentos antes la había cruzado con gran riesgo de ser atropellado.
“No encontramos pues motivo alguno que justifique una senten-cia contra el demandado a quien creemos exento de responsabilidad por el desgraciado suceso.”
Los señalamientos de error contienen las siguientes ale-gaciones :
“1. Que la corte cometió error dictando una sentencia contraria a la prueba practicada.
“2. La corte cometió error al no dar debida aplicación al pre-cepto de ley que establece que toda prueba voluntariamente omitida .se presume que habría de serle adversa a la parte que la omite.
“3. La corte cometió error al no dar debida aplicación al pre-cepto que le obliga a dictar una sentencia de acuerdo con la pre-ponderancia de la prueba.
“4. La corte cometió error al no permitir que se tomara una de-posición al testigo Vicente Rivera.
“5. La corte cometió error al permitir que se presentara en evi-dencia una carta dirigida por el Fiscal Díaz Collazo al Comisionado del Interior para que le fuera devuelta una placa de chauffeur a un tal José Martínez.
“6. La corte cometió error al admitir que se presentaran cuatro tarjetas de aprendizaje sin la firma del Comisionado del Interior y sí simplemente con un sello que decía “Guillermo Esteves”, por lo cual no estaba debidamente identificada.
“7. La corte cometió error al permitir que el testigo Nicolás Qui-ñones Jiménez probara que era un chauffeur sin haberse establecido tal defensa, como materia nueva.
“8. Que cometió error al no permitir que el demandante llamara .a declarar como prueba de robuttal al testigo Jesús Martínez.
“9. La corte cometió error dando por probada la muerte del niño Neftali Castro de ‘shock’ cuando la muerte se ha probado que fué ■de ‘shock traumático.’
“10. Que ha cometido error al considerar que no ha habido prueba alguna de negligencia contra el que guiaba el automóvil y *819encontrándola en el niño Neftalí Castro qne sólo tenía de 7 a 8 años de edad.”
La prueba testifical del demandante no tiende a sostener las conclusiones qne son necesariamente consecnencia de la versión qne respecto al incidente fia hecbo el demandado y otro testigo ocnlar. Tal vez bnbiera sido más fácil dictar nna sentencia a favor del demandante, pero nn estndio cuidadoso de toda la prueba no revela nn error tan manifiesto qne requiera la revocación. El entrar en nna disensión detallada acerca del primer y tercer fundamentos del recurso y de la primera mitad del décimo no produciría ningún resultado que estuviera en proporción con el tiempo y trabajo empleado.
La corte inferior fundó su resolución en la teoría de no existir ninguna negligencia por parte del demandado, o, en otras palabras, en que lo ocurrido fue un accidente inevitable en tanto se trataba de cualquier relación por parte del demandado con el mismo. No bay ninguna conclusión de becbos respecto a la negligencia contributoria por parte de la víctima en tal accidente que pueda tender a exonerar al demandado de cualquier responsabilidad que de no ser por tal negligencia contributoria recaería sobre él. Tal vez hubiera 'sido mejor decir que el acto del niño en correr bacia la calle sin otra calificación de tal actuación, fué la causa próxima del accidente. Pero sea como fuere, el error, si alguno bubo en la imputación incidental de imprudencia por parte del niño, no era perjudicial.
De igual modo, refiriéndonos abora a la alegación novena del apelante, el juez sentenciador no declaró probado que la muerte fuera originada por una conmoción debida a un susto u otra causa diferente de la indicada en- la certifica-ción de defunción. El alegato del apelante asume, sin tra-tar de demostrar, cierta especie de distinción entre el “shock traumático” mencionado en la certificación de defunción y el “shock” que resulta de la violencia de la colisión como *820declaró probado la corte inferior. No existiendo en abso-luto ninguna demostración en contrario esta distinción pa-rece ser una distinción sin diferencia.
 De las restantes proposiciones la quinta es tal vez la más meritoria, pero aun en ésta el apelante no cita ninguna autoridad en apoyo de su contención, ya sea en teoría o con motivo del fundamento que se trató de establecer para la misma en la corte inferior.
Mientras declaraba el testigo Díaz Collazo, ocurrió el si-guiente incidente:
“Demandado. — Presenta al testigo un documento, y el testigo dice una carta autorizada por mí en mi carácter de ñscal del distrito, haciéndole saber al comisionado del interior. El demandante dice que la carta hablará por sí misma cuando sea admitida por la corte. Demandado. — Que esa carta se la dió al acusado con motivo de que se le había retirado su placa. Dicha carta se propone como prueba por el demandado una carta dirigida al Comisionado del Interior por el Sr. Díaz Collazo, en su carácter de Fiscal del Dis-trito, y entregada a José Martínez, para que le fuera devuelta su placa que le había sido cancelada.
“Demandante. — Nos oponemos porque no se sabe si fué entre-gada al Sr. Martínez, y segundo que los hechos que constan en la carta, en manera alguna pueden servir para resolverse la cuestión en una acción civil.
De la prueba testifical del demandado hacemos la siguiente cita:
“Que ese José Martínez es el mismo que guiaba el automóvil y que es el mismo a que se refiere la carta del fiscal.
“Demandado. — Presentamos como prueba esa carta. Admitida. Demandante, toma excepción.”
Debió haber sido claro para el abogado el hecho de que el Juez de Distrito consideró la esencia de la objeción en el sentido de que se refería a la falta en identificar como chauffeur del carro de Quiñones a José Martínez a quien se refería la carta del fiscal. Sin embargo, al ser ofrecida de nuevo la carta como prueba después de tal identificación del *821individuo en ella nombrado, no se hizo ninguna objeción a su propuesta admisión ni ninguna manifestación se hizo a la corte en cuanto a la naturaleza del fundamento de la excep-ción tomada.
El juez sentenciador tiene derecho a una oportunidad para resolver las cuestiones que se pretendan alegar en ape-lación y las cuestiones en las cuales se ha de fundar el ape-lante para solicitar la revocación de la sentencia deben ser levantadas clara y francamente en la corte inferior.
Los demás alegados errores, según han sido discutidos y sometidos en el alegato, no requieren seria consideración. Como hasta ahora se ha dicho repetidas veces, es el deber del apelante establecer de algún modo, por lo menos, todas las proposiciones cuya solidez no resulte inmediatamente evi-dente y esta corte generalmente no asumirá la obligación de hacer una investigación independiente de cuestiones que son más o menos dudosas y que no han sido debidamente des-arrolladas en el alegato.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.